10/18/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 21-0117
                        SUPREME COURT CAUSE NO. 21-0117
Henry and Diane Belk,
                Plaintiffs
        vs.
Montana Department of Environmental
Quality, an agency of the State of Montana,
and Glacier Stone Supply, LLC,
                Defendants,
                                                   ORDER GRANTING MOTION
State of Montana by and through the Office of
                                                  FOR EXTENSION OF TIME TO
the Attorney General,
                                                      FILE REPLY BRIEF
                Intervenor,
----------------------------------------
Herb Engel and Art Vail,
                 Plaintiffs,
vs.
Montana Department of Environmental
Quality, and agency of the State of Montana,
and Glacier Stone Supply, LLC, a Montana
Limited Liability Company,
              Defendants.
       Appellants have moved the Court for an extension of time to and including

November 17, 2021, to file their Reply Brief. The motion being unopposed, and finding

good cause therefore,

       IT IS HEREBY ORDERED that Appellant’s Reply Brief is due on or before

November 17, 2021.

       No further extensions will be granted.

       DATED AND ELECTRONICALLY SIGNED BELOW




                                                                           Electronically signed by:
                                            1                                    Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                               October 18 2021